COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 THE STATE OF TEXAS,
                                               §              No. 08-09-00151-CV
                       Appellant,
                                               §                   Appeal from
 v.
                                               §          Criminal District Court No. 1
 NINETY THOUSAND TWO HUNDRED
 THIRTY-FIVE DOLLARS AND                       §            of El Paso County, Texas
 NO CENTS IN UNITED STATES
 CURRENCY ($90,235.00) AND                     §                (TC # 2008-2016)
 2000 BLACK LINCOLN NAVIGATOR
 VIN 5LMPU28A7YLJ10865,                        §

                       Appellee.               §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

summary judgment. We therefore reverse the summary judgment of the court below and remand

the cause for further proceedings, in accordance with this Court=s opinion. We further order that

State recover from Appellee all costs of this appeal, for which let execution issue, and this

decision be certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF OCTOBER, 2014.


                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)